Citation Nr: 1106574	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rhinitis.  

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to July 
1989.  

This appeal arises from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville.  

The issues of service connection for rhinitis and anemia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service 
connection for rhinitis in final March 2004 and December 2004 
rating decisions, and her subsequent claim to reopen was denied 
in a final October 2006 rating decision.

2.  The evidence submitted since October 2006 relates to 
previously unestablished facts necessary to substantiate the 
claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
for service connection for rhinitis.  38 C.F.R. § 3.156 (2010).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

NEW AND MATERIAL

Once entitlement to service connection for a given disorder has 
been denied by the RO and has not been timely appealed, that 
determination is final.  In order to later establish service 
connection for the disorder in question, it is required that new 
and material evidence be presented warranting reopening the claim 
and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the clam sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2010).  

A review of the record shows that the RO denied the Veteran's 
original claim for service connection for rhinitis in March 2004 
and December 2004 rating decisions, and that her subsequent claim 
to reopen was denied in an October 2006 rating decision.  The 
2004 decisions were not appealed, and although an appeal was 
initially perfected in May 2007 with respect to the 2006 
decision, that appeal was withdrawn in a June 2007 statement from 
the Veteran's representative.  The underlying basis for these 
decisions was the RO's conclusion that while the Veteran was 
treated for sinus symptoms on a number of occasions during 
service, a chronic disability had not been shown.  Evidence added 
to the record since October 2006, includes post service records 
that now tend to show recurring episodes of rhinitis and 
sinusitis.  As this is new evidence and relates to previously 
unestablished facts necessary to substantiate the claim, it is 
considered new and material and the claim is reopened.  




ORDER

New and material evidence has been submitted to reopen the claim 
of service connection for rhinitis, and to this extent the appeal 
is granted.    


REMAND

With respect to rhinitis, given the presence of upper respiratory 
complaints and findings in service, together with evidence of 
similar complaints over recent years, the Veteran should be 
afforded a VA examination to determine if her current rhinitis 
and/or sinusitis began in service.  

Similarly, with respect to anemia, the Veteran's service 
treatment records include a number of occasions when she was 
noted to have anemia, and more recent records include laboratory 
results reflecting abnormalities that appear consistent with 
anemia.  This should be clarified, and an opinion obtained 
whether any current anemia had its onset in service.   

In view of the foregoing, this case is REMANDED for the following 
development:

1.  Ask the Veteran to identify all health 
care providers who have treated her for 
rhinitis, sinusitis or anemia, since June 
2007.  With any necessary authorization 
from the Veteran, attempt to obtain copies 
of pertinent treatment records identified 
by the Veteran.  

2.  The Veteran should be afforded a VA 
examination(s), the purpose of which is to 
ascertain whether the Veteran currently has 
anemia, and/or chronic sinusitis/rhinitis, 
and if so, whether any began in service.  
Specifically, the examiner(s) should review 
the record, together with any history 
obtained from the Veteran, and as to any 
currently diagnosed anemia, chronic 
rhinitis/sinusitis offer an opinion as to 
whether it is at least as likely as not any 
such disability had its onset in service, 
or is otherwise linked to service.  The 
claims file should be provided to the 
examiner(s), who should include a full 
rationale for any opinion provided.  If it 
is not possible to provide the requested 
opinion without resorting to speculation, 
the reason that is so also should be 
explained.    

3.  If the benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


